   Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 1 of 14 PageID #:280



                                                                                lu,t{ot! o:P^itt${? ot coRitc?lo}ta
                     I                                                      Mexrrl              HEALflt Pnooaess Nore

Olfender       Nrme:                                     :'                                                  tO*; {l l7 '                            DOB:      'l''       i:
                                                                                                                                       -
           r subfectlvc, oflendgr sell.report ol prescnilng problem;                                                   O   . otlccWo, ellnlclan      view ol
                A s aatellment, cllnlclrn acgesrment of ofiander:                                                      P   r plan. currgnt
Scrrlon       DatolTlmc                                            u. t ,                / g') ts            Scerlon       Duretlon: ,! t ,,



Subjccttyl         ObJccllve,      Argcrsmcnt                                     W a r z,tX !5,
SUB',ECTIVE           SYMPTOTUS-
                    /..       L.        iit'        Jt       /i:         ,1..:, :\.
      tt
      lj    --ti          t              ;      .,_. t             ..,   | -,         (t :,1.    .., ,:
                                                                                                It€,t ittL

                                                                                                             ,j. ',.       (i t'r      ,,7,-,.        ;Q




STDEEFFECTS-                       .'/,,',--                                     '/

IVIEDICATION r\LLERCIES.                                 N    KU



fvlEDIC,,\L PROBI.E|VIS-                             , , ,; ,. ,,i . -
                                                                                                                            -*-=- -t-,        --='-'=-' ' -     ,----'-
                                                                                                               -

                                                                                                                               l-/rt       1 ".,..



AXIS I       ll l ,'',             ,,
    rt .,:., ;r. )
     lll            .7'L : r,.,                ;-




 Clintclan Narne(pnnt) DR KELt-\'                                                                               Signature ../'. l, (,.,__, 1,                         _
                                                                                                                                  /
 Factlity ETAIE\4LLE                                                                                            Title \ll.r psYtzitt rfnts |,./ __

                                                                                                                                                            (77700-051) 01479
   Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 2 of 14 PageID #:281




                                                                                          lll.li{or! DlpAi?illxr or CoRilcnox!
                                                                                          Memrl HEALfi Pnocness Nor!




         3.r sublcctlvc, offendi
         'oblem; Ar aasesgment,                                    rlhl.l.r .lssslm€nt oi ottcnOer: p r plah, currsnt plan, ilnkto triatment




Siubjectiv!, Ot{cclivc,            Araerrmcnt                                            !,,    ;.);   ,




                           I
                           I.-*i       rk ..r            ,        1'.,i       , ! rJ I                     .

                           ,'_.._ .*
                                       I

                                                                  y'{.,., -.,,,
CONIPLIAI\CE.
-
  - -,
       --
          - -- ,                           i
                                               -    ..       .i           :1,,    r




SIDE       EFFECTS-



rvteotcertol .qLLERcrgs-zl'1,. /,

                                                                                                                            i"...     i



BLOOD           TEST RESULTS.
     !                         t'rr'               ,tt t,t.                      ry.!

uqura
         .:'1




.A,XIS     I       .{.1   r, r,. lj,,- .,,                                .

                  i   ') ""
-Lt




Facility SI-U.EY[!E                            %
                                                                                                                 Title: \tD.   F\\'r'tll \ f RlS f



                                                                                                                                          B          (77700-0s1) 01487
Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 3 of 14 PageID #:282



                              lu,fioE DlpArt trxro,   Corttc,loir
                             Mexul    HEALTH   pnooness NorE

ertrndorxamo:                                    ro#, F ti "r)7      DoB:          ,7-,:,r-


                                                                    rvlew ol prrre nflng
                                                                    Ilnlr to   trertnent      nr,




                                                                       (777O0-O5f) 01495
Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 4 of 14 PageID #:283




        Onrro#
                    \-I(J"r            @ul:nH,
                                    !!,-,
                                                         {itqq ----
                                            ,,




             I                            l0rl
                                                                         oo* T-30
       -

      k@tril                                                              rw_orpTiG

                                                                                 -


                                                  -
Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 5 of 14 PageID #:284




                                                                  (77700-051) 01532
     Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 6 of 14 PageID #:285


   {.J
                                               lurrlors OepraruENr oF CoRREcnoils

                                               Mentrl Health Treatment plan

Offendar   Nemc:             6 vcc;-,1 L6o,r                                        1o
                                                                                                  .l)
                                                                                         Numbr: u I E't lt         _
    offender Educ:ted Regardlng M.dlca$on Usago and common slde Effacts
 PleaseuSethespacEbelowtodescnbethereasonsfor
 EJ ruln   -   lnitral Treatment Plan




                                                                                                        0770a-051) 01533
                Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 7 of 14 PageID #:286

                                                                     lllinoi3 Department ol Coffectlong
                                                                      Psychiatric Progress Note
              orte,- b,K,11                                                            Facility                      Stateville Conectional Center
          Offender Name:
          Last, First,    M,l.    GULLEY,      LOUIS                         lD Numberz            818477                         D.O.B.: Ttg0t61




         Scheduled Visit        Type:       Routine Follow Up (20   min)E                    Complex Follow Up Evaluation (30 min)          X
         (Level of    Care):          5I
                                   Outpatient   Residential f,       lnpatient f,        Crisis !

        lSite of Visit Telepsychiatry f,      Onsite Evaluation
                                                                  f, Other[ (identify)
    |
         rueea for lnterpreter? Yes !      No,$ lf yes, Language:
         Designalron: SMI D GBMID lnvoluntary Psychotropics I                  Other f]
         Has offender been on Crisis Watch since last psychiatric visit? Yes I        No
    I   lf yes, explain:




        1. Source of lnformation:                     Offender   I    MentalHeafth        Staff        I   Medrcalstaff     f]   MentalHealth Progress Notes
              (Check allthat apply)
                                                      Medical Progress Notes       I      MentalHealth Evaluation dated.




    r___of
    i3. History                Present lllness:
                                                            iLt;v-,t-.
              t-aUs, Were most recent laboratory results reviewed? Ves I                          Nofr
    l+.
        lt Ves, comment on abnormal results
    I


'        l.   CURRENT PSYCHOTROPIC MEDICATIONS: None                                   !-l             MAR reviewed:     Yes)fl No[
        ls offender satisfied with current prescribed psychotropic medications?                        YesKl    No   I    Somewhat
                                                                                                                                      E
        Explain why they are or are not satisfied with their current prescribed psychotropic medications.
              $'UlU Uulnt fuoX.ra,L-nt lr,:tu.ir,; fyt&LU.                                        {,11t,t,"
                         Medication                             Effectiveness                                              Compliance
             (name, dose, schedule)
         0;Vrr      I tr.1 H 5
                   ilir                                     Continues to be effective                  Compliant with medication
         l),clrru<al.            l*t, n6 tt-s                                                   E
                                                        I   Somewhat effective                    E    t,tot currently compliant with this medication
         l..irr, ,lr       r   \-,)\\                   !   Not currently effective               flRefused                      doses
                                                                                                             Explain

        n      EPS        f]TD
        p      None       flother:
                                                                                                                                                                l
                                                                             Ptfit?d on Recvled Pdpd
        Disirlbution: OffenderMediealFile                                      Page 1 of6                                                       DOC 0502 (Rev. 10/2016)


                                                                                                                                         (77700-051) 01573
                         Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 8 of 14 PageID #:287


                                                                                                 lllinois Depaltment of Corrections
                                                                                                     Psychiatric Progress Note
        Date                                          i |i                                                                      Facility
        Offei-rdEi Name:
        Last, First, M.l. GULLEY. LOUIS                                                                                lD Number: B'i8477                                                                          nAB.-iafiteo
                                                                                                                                                                                                                   g.v.p..    I tJvtvv

   lf offender is receiving neuroleptic medication, AIMS due at start and every 3.6 months thereafter. If offender is receiving 2nd
   generation neuroleptic, then metabolic monitoring is required. This includes personal, famity Hx, BMl, iryaist circumference, BP.
   fasting plasma glucose, fasting lipid profile initially and at recommended time intervals per recommended psychiatric literature
,1vguidelines. Lithium, valproate, carbamazepine all require baseline laboratory evaluations and regular laboratory monitoring per
i
 I reconrnietrded psychiatric literature guidelines. Periodic blood pressure & pulse monitoring recommended for SNRI's
j       6, Medical/Mental Health -                              Female    Specific:                           R.ruot Applieable
lf* tn" off"nO"r.urr"nrty                                       -_:-
                                                 pr"gr*t? Y* X-f.r" f: -
        h - -. .._^,r.
        TU}tUI;I\JTi'
                          - l
                                                                         f l lnapprnl,rr;,le                                      -
                                                                                                                                        . ilU lllf=U
                                                                                                                                         -:,."-.-.-l
                                                                                                                                                                             i            I t-rl,                                                  ,      x lirir

  R.hrri.r'
I Behavior'.                    Iil    Unremarkable                                   I        Poor physical boundaries                                                               fl            Posturing aggresslrrely
                                fl     Tensed muscles                                 I        Closed body posture                                                                    f             Guardediprotective posturing

                                f,     Psychomotor retardation                        !        Psychomotoragitation
                                 -:i    r r^, -,.- -. i -;.t-                                  A.,.r1ii<
                                                                                                                      =vF :cnlaci
                                                                                                                                                                                      ,             I t,-,i :'. if.;,,'   ,i i s. ,,., ij:
                                 ,*     Ttrt   ri:                                             I t.-r     -,-.,-.\!                                                                   l- i ^lrrrrrirrir rii*
                                                                                                                                                                                      L-   "::     -'
                                               +-.
        Lerre! of        Appearance r                   'n Appropriately Groomed                                            !          Disheveleci                               f]       Poor Hygiene                           I    MaloCorous



,l^
lL=         vel of Cccperatron                       l:1 , L;ooperalrve
I

                                                                                                                                                                                                                                                  !;ttrier:t::1
t.,
                                                                                                         :_l sarla..ii !,i- :tii[: ]iri,it, rr i;iici iL
                                                                                                                                               !




                                                                                                         f, Stowed i_J Rapici                                                                  -,,---.-.-,--
t^
I       bpeecn                                                                                                                                                                                 I I ll litl llr.(.lldts
I




t* tone:                                                                                                 f, lrritability f Terse                                                               f
iln             FPUnremarkable                                                                                                                                                                          lmpatience                          ' Fiatt€(l tone

lTh*ght Pr"*.*.    E cr"-*lc"t "*.t                                                                      f Circumstantial                                                                      !        Disorganized                 I            Tangential
                   f Loose Association                                                                   f WorO Salad/lncoherenl
lExplain:
I




    I fnougnt
    t_
                         content:        I       Unremarkable                     f       Paranoid                     l]      Delusional                  f]       Exeessive                       religiosity           tr   Referential

    lExplain.
    ,                                                i,t'i-'L
    l_
    II' Perceptions:                     E Hallucination f! Auditory f!Visual                                                                                   f Olfactory [ Somatic I                                                                  lllusions

    lExRlain                                               L..L{
    r___
    I



    lRfect:          fl     Unremarkable               (Euthymic)                 fl Constricted tr Expansive fl                                                                           BlunUlnexpressive                         fl           Flat

    i            _IHyperthymic.nEuphoric
                                                                                  IDysthymic IManic                                                                              E_Appropriate                                 __F_I1t*5
    rOffender description of his or her mood
    I
                                                                   ,; rr-'\   ,
                                                                          .:l             ! !t<.,i                              'l-                             ;    ,
    I
                                                                  :::                                '                           i_!

    t_                                                                                                    ----ii           : ;:r:-i-,;
                                                                                                                         ra.           r                                 -
                                                                                                                                                                                                                                         t\",11
                                                                                                                         Pace 2 of 6                                                                                                                      't:.-1

                                                                                                                                                       -
                                                                                                                                                                                                                           (77700-051) 01574
                        Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 9 of 14 PageID #:288

                                                                       lllinois Department of Corections
                                                                        Psychlatric Progress Note
             Date        _   _               3 \.   t-l                               Fa ci   I   ity                  ___9!ateyt!!e_9p rrecti   ona   I Ce nter
             Offender Name:
             Last, First ,       M.I.   GULLEY, LOUIS                          lD Number: 818477
                                                                                                        -_-                              D.O.B.:7130168

        I




        I




            8. Suicide Screening Potential
            Are you curently having suicidalthoughts?                           Yes   fl            NoF,                   lf no, may continue to Section 9.
                                                                                                                                                                                         l
            lf yes, explain and complete the following questions:
                                                                                                                                                                                         i




    lOo yo, currently have a suicide plan?
            rr   ves, explain:
                                                                                Yes   I            NoI
                                                                                                                                                                         --l
    I

    I


            Have you ever attempled suicide?              Yes   fl       Nol              lf yes, number of attempts
            Date of most recent attempt:                                              Method of attempt;

    jHave Vou had a well-planned/highly lethal suicide attempt or                  ideation?                Yes    I      No   E
    I
      lf yes, explain:

I


            Do you have a history of self mutilation (i.e. self inflicted
                                                                                      E                  fl
                                                                                                                                                                                     I

            cuts, burns, etc. donejust because or to bleed, etc.)?             Yes                 No

                 r".,   exprain

1,,


lnre
                   you having thoughts of harming someone else?                 Yes   fl          No    n
            r ves, explain:
I




rJo
                  you believe you have a social support system?                Yes    p           NoE
I           tf yes, explain
I
i                                                                                     W*,0-da'ldu'*                          ,fu|',
            Have you ever been accused or found guilty of sexual assault or sexual misconduct in a jail or prison                          setting? Yes f] No fI
            lf yes, explain:




            Have you experienced a rejection or loss within the past six         months? Yes                  f]        No   E


lAre
I           lf yes,
                   Vou worried about a major problem other than your legal situation (i.e. terminal illness,
                        explain:
                                                                                                                                 etc.)?   Yes     f]       No   tr
                                                                                                                                                                       _l            I


                                                                                                                                                                                     I




F-------l
I




    exeerrenclL"l,"s:glol"t":.n"..
                   you                                               orjetptessness?
lAre
                                                                              -';:;:?iiy''
                                                                                           _y"j-tf _l:_!                                                           _       ___]
    Distribuflon: orrender Medkal         Fits                                                                                                            ooc   0so2 (Rsv 10/2016)



                                                                                                                                                 V77oo-os1) 01575
                                                                                                                   E
                 Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 10 of 14 PageID #:289


                                                                              llllnols Departmert of Correctlons
                                                                              Psychiatric Progress Note
     Date'_        _          ')   ,:,   I   I                                                 Facility                                    Siatcviii: Ci)riiciru,rial Cerrtr
     Gffender Name:
     Last, First,     M.l.     GULLEY LOUIS                                           lD Number: 818477                                                  D.O.B.:7/30i68
      yes, explain:

Ir
lHave
            Vou experienced feelings of guitt or worthlessness?                              Yes         fl                 No   D
i lf
     yes, explain:

I




lAre
I
     you experiencing any srgns of depression (i.e. changes in sleep patterns, loss of interest, eelf-loathing)? Yes                                                           I    No    fl
ilf yes, explain
I




lRre
          you experiencing any signs of anxiety?                                             YesI No[]
    lf Ves, describe:
I



lEsiinrate +f Suicicle Risk: Nlone [--l                          I   nw fil       tvloderate i-           i                 Hign   i   t




    Exptain
f




                                             L: j 3':11.:-:'ri':::


lWhai are ihese ihoughis? (include whom they are directed towards. pian. means)
I



I




lA"y
          p"rt                      b"naviorsz               Yes[ No[
lDescribe:
           "ggr*"i*
I




jAny legal or disciplinary conseguonces of past aggression?                                    Yes            fl                 NoI
    Describe:



    Any neurological or neurocognitive disorders or symptoms?                                   Yes           fl                 No    n
    Describe.



    Any violent behaviors in family members?                         Yesf, No[]
    Describe:


                                             Yes   fl      No   El


                                                                                       t\ intl or   Rrc tr ieLl   !'a;,il
    Jr3:irbut:aI iJflind-t ilrerlrial -,'n                                               Page 4          of6                                                             DCC CiC2 t.Ret 1At2


                                                                                                                                                                (77700-051) 01576
            Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 11 of 14 PageID #:290


                                                           llllnois Departmont ot Corections
                                                           Psychiatrlc Progress Note
     Date                               3[rr                                  Facility                            Stateville Correctional Center
     Offender Name:
     Last, First, M.l.      GULLEY. LOUIS                          lD Number: 818477                                              D.O.B.:7130168

ie,,nrr-
                -                                                                                                                                                       --t
                                                                                                                                                                                    I


I                                                                                                                                                                               I




lAggressive Behavror Rrsk:


lrxnr*n:
                                                                                                                                                                                I



    10. Historical Reliability: Reliablep             Fairly reliable     I        Unreliable             f]   Other   I
    11. Narrative Summary and Diagnostic lmpressions
        (Provide evidence to support diagnosis and any relevant social concerns that contribute to the overall clinical picture.
        lnclude current risk assessment, including suicidal/homicidal thinking/plans, impulse control. insight, judgment, historical
        reliability. reason for dragnostic change or psychotropic medication changes or dosage change.)


                                                                                           (,                    /t    i.t




               :.'!\,   td-.r/
             upon today's evaluation:
            last visit, offender's psychiatric symptoms   have    lmproved          f]       Remained same              I     Worsened      I
    12. DSM Psychlatric Diagnosis
                                                                                                                                                           --t


    Modified Global Assessment
Based upon diagnosis, Modlfied GAF and need for
supportive services, Offender is deslgnated SMI? yes                               I             No   I
    {3. Psychlatric         Plan
      A|US completed    today n AIMS to be done by RN (if available)
itr
       l.u.         I cMP n BMP fICBC+Plts f, Thyroid profire I                                                  ritnium         flCarbamazepine
iI
                    E VPA flLipid Profile I A1C I EKG I other:                                                                   f     Other:

ln N""0" medicalreferralfor: _,_
t_ Abdominal circumference:
ll-l                                  __ n BMI _--
t- Needs MHP referral for: Sleep hygiene                                                                                     [ efie
lfl                           f]         f] Anger management I                                                 Trauma        history   f]   Psychometric testing
I f:
r__-t*-_
        Other: (Complete DOC 0387)
                              _-:-:::
                                                                  Ptirt.,l oil Re(.r.l.d Pdpct
Distribution: OffenderMedical    File                                Page 5 of 6                                                                 DOC 0502 (Rev.   1   0/2010)


                                                                                                                                            (77700-051) 01577
                                  Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 12 of 14 PageID #:291



                                                                                         lllinois Deparimeilt of Correctlcns
                                                                                             Psychiatric Progress Note
                                                                                                        Facility                    Slale\']lllc   L'ur!   I':r '[lr'fr-lr.(-':r rir:'

                Offender Name:
                 Last, First,        M.l.      GULLEY           LOUIS                              lD Number:     ?1e411--                             E,O.B.:7lsAtol
I

                                                                                                    due to HX of:
ln OirecttV observed therapy with thorough mouth checks
lf] Crush/float all Psychotropics due to fl Hx of non+ompliance                                                     I    Hx of hoarding medications

i                        :1 ote''
lfi,Offender has been given                                      a copy of the Psychoiropic Meciicaiion lnfoi'mation brochure.
                                                                                                                                                                             treatment with the
lj! I have verbally reviewed any medication changes, side-efiects, risks and benefits of treatment or refusing
; offender.
l5 Offencler's pr5y1hr6fric condrtiprr is considered chronic and lr.:/she has been psychiatrlcally stable on the same psychotropic
l- ni*drcatrcnlsl af the same dose and has not been on cnsis watch for tlre pasi 60 days-
    i



Itr fUfp moCified today as a result of: f] Diagnosis change/addition f] Psychiatric decompensatiori
t_   f.l P-sychotropic medication dosage/usage:
I
     l-l other:
     I I naL^-,


    lgsssrnrnsrr,Jerl [rrsoosrtron (Levet.glj                            CaLe) f                tc f, Transfer to:
                                                                                             Coniiniie []      Iiefei

        i        _                     ,[ outpatient Le_vel of Care I r Re:rcj:n'la] Trcatmeni Unri l-l lnpaiieni !j',-t l
        !Resultant                Visit Type:      E Unchanged irorrr Scheciuleet Visit Type        f Changecl froiii Scheduled                                                 visit Type
        r       lf Resultant Vis[ Type has changed from Scherjuled Visit Type, explain the reason for the change



        i;        +. iviEDiCATiCi+                   ORDtrR-9
                                                                Itledication                        Dosage                                           lnstructlons
                                                                                     I




                                               I
                                                                                     I



        i                                                           ,'                             i
                                                                                                                                                       Use Stock
        i                                      lscripuorder
                                                         -                                               _-              I



        ,rl                                    I fwritten           I                                                    I
                                                                                                                                                    flYes
            Ill                                I           faxed to
                                                   ;-_l T.O'A/erbal or                   I                               I                          [lNo

            I    Next Rppointment Date:                                                                                                    End     rime:                 l   i ,s-Ufut-\
            I


            i     Evaluation completed bY:
                                                                                                                                                                                                    -
            I



                                                                                                                   .{i
                                                                                                                                                                    l
                                                                       )_t    11'                                             t1
             I
             I
                                     print Hame                                          Title                               Date                                       Signature




                                                                                                                                                                                    n,1^   r(.,   ipil   r1/
                  Lr   rlrii,r,lrrrr Ofi..1a"r iJqf,riil rris

                                                                                                                                                                     (77700-051) 01578
                            Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 13 of 14 PageID #:292
I


i

i
l
     I
t,

I
                                                                          Iturctr   DEFAnilENT oF coEEEcTtot{g
I

                                                                   Otlender Outpetlent Progrers Noteg;

                                                                      :   Statevllle    Correctlonal                          Center
                                                     OnendEr    lntorm.tlon:



                                                                                                                                                         l{


                           Date/Tlne.              Sublectvq OUectvq         &swnenl                                                                    Plans

                                        Nurge/CMTTx Protocol: iluccle Straln I Jolnt
                           6-   {'}fl   Paln
                                      *Y} ou-tuuLYluprL                                                                   nalw 6-tu-tg
                                        s)   {,ft1                                                                   Plt
         ,hr               9,aok 5id0,[ur"r{5             :\r                                                        Hellrto iilD:
                                                                                                                                Frhrn. diffic\ltv
         Li;,S                            (llffng,spoil!,
                                        What causad lhe pain                        elc\?   A,a)                     &EeeusfEg[ad                             qnlking. ntrmhnaqr,   urelt
         tf'.'t                                                                                                      pdrorgmltin(-&forrity]
         E*      ,l                     Wde [rcre end inturve , ,t r,O                                               Adr+l-oFic*r'   :-------/
                                        How long haa paln becn presentil
                                        obr* b 44,o/g
                                        Doscribs locatlon, h/pc, characterlstb & pattem ol paln                      NdMD Reltrrrh,
                                        '@sid,L4d.M{f             )     tWwhivq               p;w
                                        What precipltater thc pain? Alhvlgtes ihE paln?                              Colrl compl€sd€s UlDor       12   hr$ tbcn warm Eoist patk! as
                                                                                                                     nEcEsSaty..
                                        ,fiW       l?,at J uAicea-'
                                                                         ')                                          Elevats aflecrtsd pail
                                                                                                                                                                      -----
                                                                                                                                                                            _/-/
                                        Was sweltlng Imm€date {F€layed?
                                                                _----_-=-l                                           AcctaElinopflcn325 mg; l-2,tablagtk:rfl.        PRN X3 dayr, or
                                                                                                                                        la
                                                                                                                     lbirprofcrr 2fi1 m g, lcrilE kfr.with mcals PRN X 3 dayr
                                        Weakness or numbness? I I r>                                                                       /'t'
                                        Was a !op'head whon the body was lnJurad?                                    Crutcheq(jtttl-dlcated ) for 0 days
                                                        lt,o                                                         yfrr         lndicalad) for up to 3 days

                                        o)                                                                           Pallent Teachlng:
          ''ffi'
         ?,?-   '.1
                      in                 Tq6. "t     P fir H tto                       aP    p/./{u
                                                                                                                 (
                                                                                                                     /gladlcalion\
                                                                                                                     -Ussofhot&o%-
                                                                                                                                     uso
                                        wt J,\)
                                        Not6 appearance at resl and at      movement?                            (   - Avoid li.fting spflrtr or sEcmrous activiV until arca      h)
                                                       5au',<-                                                       +eal$! and@Eks
                                                                                                                                                                                  -/
                                        Ecclrymosis, radness,   bruising?                                  (
                                                        W./                                                          ll.inlurv-csulffid                                      on tuturE    --\
                                                                                                                     iedfrneesuaef warrng                 beforo   exerciiiBl.__----/
                                                                                                                                       5
                                                                                                                     'wiHin5JayEglll5mqhrngl,oryel -r )
                                        Tenderness on examinatlon?                                                   - lrnportanca of F/U to MD lf symptoms fail to           resolve

                                                     \/-L
                                                                                                                     ..UUMFLEi
                                        Limlted BOM?                                                                                E INJUHY NEPUHT
                                                     W                                                               $5.00 Co'oav    applled v.u o, 6o)
                                        A) Muscla straln / Joint Paln




                                                                                                                                                                         (RePluccs DC 7l'17)
                                                                                       Pint.d od R2tytltd Pqoa
                                                                                                                                        (77700-051) 01 128
         Case: 1:17-cv-08209 Document #: 58-1 Filed: 10/28/19 Page 14 of 14 PageID #:293


                                                            llltNots   DEPARTMENT oF CoRREcnor'rs


                                                     Offender Outpatient Progress NotEs

                                                          Stgtgvl!1e..lgojre,ctional                        Center




                                                                                              - {ntrr
                                                                                                   Flrst Nafie




                          IC             - tr}," o +tr -:&,.,
                                            1'Nffr if:f,".t

                                 p.etr't*f                      \A               t*"1
                             (-q. II' (-.o(                         *as-At           c'.


                                 a,A 9r-                  k{ } +,                 (-i**&

                                   \ne        c-ei F-r&--s-fi           *   ur   I

                                              bt;t''#tu
                              H-"hr                                                                                       "1
                            (I   *+^       tsl-f,-   - n{*+ ={X..-
                                          \^..g:r.eA    F        Ytsl{*
                                                          h- X['a'**
                                  &--qft-ro*!                       {
                                                                ^

                         cL--*t           -    (^[e*n-   .
                                                  tn s-'8tt
                                                            A. L*1-
                            =l-tntLo
                          C.^.r-J c
                                     "*i rj \ '
                                                ='-d[so ,^ J

Dislribuilon: offende/s Medical Record                                                                                           DOC 0084 (Eff. 912002
                                                       \^t'"-                           A,t,*^                                      (Replrce DC 714?)
                                                                                        d   Popr


                                                                                                                     (77700-A51) 01133

                                                                                                     -6
